 1
                                                                            JAN 1 5-2020
 2
                                                                      CLERK US r)ISTRICT COURT
 3                                                                 SOUTHERN '."lJSTAJCT OF ALIFOANIA
                                                                     Y                      OEPUTY
 4
 5
 6                            UNITED STATES DISTRICT COURT
                                                                                                         r
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   PULSE ELECTRONICS, INC., a                       Case No.: 3:18-cv-00373-BEN-MSB
     Delaware corporation,
10
                                         Plaintiff,   ORDER GRANTING MOTION FOR
11                                                    LEA VE TO FILE FIRST AMENDED
     V.                                               COMPLAINT
12
     U.D. ELECTRONIC CORP., a Taiwan
13                                                    [Doc. No. 54.]
     corporation,
14
                                      Defendant.
15
16
17
18         Before the Court is Plaintiff Pulse Electronics, Inc.' s ("Plaintiff') Motion for
19   Leave of Court to File First Amended Complaint. Having reviewed the Motion and
20   related filings, the Court determines that the Motion is suitable for decision without oral
21   argument. For the reasons discussed below, Plaintiffs Motion is GRANTED.
22                                        BACKGROUND
23         Plaintiff is a worldwide design and manufacturer ofRJ-45 Integrated Connector
24   Modules ("ICM"). 1 (Doc. Number ,i 19.} Defendant U.D. Electronic Corp.
25
26
27          Plaintiff is a corporation organized and existing under the laws of the state of
     Pennsylvania and maintains its principal place of business at 15255 Innovation Drive,
28
     Suite #100, San Diego, California, 92128. (Doc. No. 1 ,i 1.)


                                                                               3: l 8-cv-00373-BEN-MSB
 1 ("Defendant") is a manufacturer and supplier of data communications equipment,
 2   including RJ-45 ICMs. 2 Id.    ,r 13.
 3          Plaintiff originally filed the Complaint against the Defendant on February 16,
 4   2018. (Doc. No. 1.) In the Complaint, Plaintiff asserted four (4) counts of patent
 5   infringement against Defendant. 3 See Id. Specifically, Plaintiff alleges that "various
 6 UDE ICM products infringe four (4) Pulse patents, including claims 1, and 3 through 16
 7   of U.S. Patent 6,773,302 ("the "'302 Patent"); claims 1,16, 18, 33, 38, 39 and 41 of U.S.
 8 Patent 7,959,473 the '" 473 Patent''); claims 14 and 17 of U.S. Patent 9,178,318 (the
 9   '"318 Patent"); and claims 1, 7, 10, 11, 12, and 16 ofU.S. Patent 6,593,840 (the '"840
10   Patent"). (Doc. No. 54 at 1.)
11          After the parties participated in an ENE and CMC, the Court issued a Scheduling
12   Order setting the Markman hearing for April 18, 2019. Id. The Markman hearing was
13   subsequently vacated after the Court granted Defendant's Motion to Stay the Proceedings
14   pending IPR review. Id. The Court lifted the stay on November 18, 2019. Id. Plaintiff
15   now seeks to add additional patent infringement claims of indirect infringement against
16   Defendant under 35 U.S.C. § 271. Id. To date, no response to Plaintiffs Motion has
17   been filed by the Defendant.
18                                           DISCUSSION
19         I,eave to amend under Rule 15(a)(2) should be "freely give[n] ... when justice so
20   requires." The Ninth Circuit "has noted 01: several occasions ... that the Supreme Court
21   has instructed the lower federal courts to heed carefully the command of Rule 15(a), ...
22   by freely granting leave to amend when justice so requires." DCD Programs, Ltd. v.
23   Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (noting "the underlying purpose of Rule 15 -
24
25
     2
           Defendant is a corporation organized and existing under the laws of Taiwan and
26   maintains its principal place of business at No. 13, Ln. 68, Neixi Rd., Luzhu Dist.
27   Taoyuan City 33852, Taiwan. (Doc. No. 1 ,r 2.)
     3
           Plaintiff asserts claims of infringement as to the '3 02, '4 73, '318, and '840 Patents.
28   (See Doc. No. 1.)
                                                   2
                                                                               3: I 8-cv-00373-BEN-MSB
,.

          1 to facilitate a decision on the merits rather than on the pleadings or technicalities.").
      2      "This policy is 'to be applied with extreme liberality."' Eminence Capital, LLC v.
      3      Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens v. Kaiser Found.
      4      Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)). Courts consider "undue delay, bad
      5      faith, dilatory motive, repeated failure to cure deficiencies by previous amendments,
      6      undue prejudice to the opposing party, and futility of the proposed amendment" in
      7      deciding whether justice I'equires granting leave to amend under Rule 15. Moore v.
      8 Kayport Package Express, Inc., 885 F.3d 531, 538 (9th Cir. 1989) (citing Farnan v.
      9      Davis, 370 U.S. 178, 182 (1962)). In addition, under LR 7.1, failure to respond "may
     10      constitute a consent to the granting of the motion."
     11            Here, since the Defendant has not responded to the Motion, the Court will deem
     12      the Defendant's lack of response to mean it does not oppose the Plaintiff's Motion. Thus,
     13      Defendants have in essence consented to the Comi granting the Motion. The Court also
     14      finds grounds to grant Plaintiff leave to amend his Complaint. There is no apparent bad
     15      faith or undue delay in the Motion for Leave to Amend. The amendments do not appear
     16     to prejudice the Defendant. The Plaintiff's amendments do not appear to be futile, as
     17     Plaintiff has provided facially plausible grounds to add the new claims to his Complaint.
     18     This is Plaintiff's first Motion for Leave to Amend the Complaint.
     19                                            CONCLUSION
     20            IT IS HEREBY ORDERED that the Motion is GRANTED. The proposed First
     21     Amended Complaint, adding the new claims shall be filed. Plaintiff shall file the First
     22     Amended Complaint within seven (7) days of the date of this Order.
     23            IT IS SO ORDERED.
     24     Dated: Janum~, 2020
     25
     26
     27
     28

                                                           3

                                                                                      3: 18-cv-00373-BEN-MSB
